DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
3.	Applicant’s election without traverse of claims 1-18 (Group I) in the reply filed on 5 July 2022 is acknowledged.

Information Disclosure Statement
4.	The Information Disclosure Statement filed 30 August 2019 has been fully considered by Examiner.  An annotated copy is included with the present Office Action.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
6.	Claims 1-3, 6, 7, 9-13, 16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Diankov (US-2020/0134828) in view of Le (US-2005/0154564).
	Regarding claim 1:  Diankov discloses an automated system for object inspection (fig 2, [0051], and [0059]-[0061] of Diankov) comprising: a robot having a body and a mobility system (fig 2(100) and [0057] of Diankov) configured to engage and move the robot over a surface of the object ([0057]-[0061] of Diankov); a camera disposed on the body and configured to capture image data including at least a portion of the object surface (fig 2(222), fig 3, and [0059]-[0060] of Diankov – capture image data of pickup area and task area); and processing circuitry (fig 2(202) and [0052] of Diankov) configured to: receive the image data from the camera ([0049], and [0059]-[0060] of Diankov); determine a plurality of object characteristics in the image data ([0036], and [0054] of Diankov); compare the plurality of object characteristics to object data ([0087] of Diankov – comparison data for physical characteristics of object being imaged); determine a current location and an orientation angle of the robot on the object surface with respect to a reference based on the comparison of the plurality of object characteristics to the object data ([0054], [0063]-[0064], [0070], [0087]-[0088], [0094], and [0104] of Diankov – based on discovered edges and corners of the object; locations and orientation tracked according to captured reference/registration information); identify the plurality of object characteristics based on the current location ([0036], [0054], [0068]-[0069], and [0072] of Diankov); measure distortion in the image ([0114]-[0116] of Diankov); adjust the orientation angle of the robot based upon the measured distortion (figs 12-14, and [0119]-[0123] of Diankov – orientation and horizontal shift of robot to compensate for bitten condition and other distortions captured by robot imaging); and determine an end effector position with respect to the object based on the current location and the orientation angle ([0121]-[0124], and [0127]-[0129] of Diankov).
	Diankov does not disclose the object is a heat exchanger.
	Le discloses robot imaging and inspection of a heat exchanger ([0053]-[0057] of Le).
	Diankov and Le are analogous art because they are from the same field of endeavor, namely robotic image sensing and inspection of target objects.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to use robotic imaging and inspection specifically on a heat exchanger, as taught by Le.  The suggestion for doing so would have been that robotic imaging can be applied generally to a variety of different applications, and heat exchanger characteristics are simply one more possible application.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Diankov according to the relied-upon teachings of Le to obtain the invention as specified in claim 1.
	Regarding claim 2:  Diankov in view of Le discloses the system of claim 1 (as rejected above), wherein the processing circuitry is further configured to: receive a starting location data for the robot ([0032], and [0048]-[0049] of Diankov).
	Regarding claim 3:  Diankov in view of Le discloses the system of claim 1 (as rejected above), wherein the processing circuitry is further configured to: apply an undistort filter to the image data ([0071] and [0104] of Diankov).
	Regarding claim 6:  Diankov in view of Le discloses the system of claim 1 (as rejected above), wherein determining the end effector position is further based on a predetermined end effector offset from the camera ([0075], and [0078]-[0079] of Diankov).
	Regarding claim 7:  Diankov in view of Le discloses the system of claim 1 (as rejected above), wherein adjusting the orientation angle comprises determining the plurality of angles between two or more heat exchanger characteristics (figs 12-14 and [0122]-[0126] of Diankov – angles determined between different object characteristics in different conditions, used to adjust the angle for proper registration; object characteristics are specifically heat exchanger characteristics as per the combination with Le set forth above in the rejection of claim 1).
	Regarding claim 9:  Diankov in view of Le discloses the system of claim 1 (as rejected above), wherein identifying the plurality of heat exchanger characteristics comprises comparing an unknown heat exchanger characteristic to a known heat exchanger characteristic ([0064], and [0083]-[0084] of Diankov – object characteristics are specifically heat exchanger characteristics as per the combination with Le set forth above in the rejection of claim 1).
	Regarding claim 10:  Diankov in view of Le discloses the system of claim 1 (as rejected above), wherein the processing circuitry is further configured to: confirm the identity of the plurality of heat exchanger characteristic based on two or more image data frames at two or more locations ([0083]-[0084], and [0132]-[0134] of Diankov – object characteristics are specifically heat exchanger characteristics as per the combination with Le set forth above in the rejection of claim 1).
	Regarding claim 11:  Diankov discloses an apparatus for object inspections comprising processing circuitry (fig 2(202) and [0052] of Diankov) configured to: receive image data from a camera ([0049], and [0059]-[0060] of Diankov) associated with a robot (fig 2(100) and [0057] of Diankov) so that a field of view of the camera encompasses a surface of the object (fig 2 (222), fig 3, and [0059]-[0060] of Diankov – capture image data of pickup area and task area); determine a plurality of object characteristics in the image data ([0036], and [0054] of Diankov); compare the plurality of object characteristics to data describing the object surface ([0087] of Diankov – comparison data for physical characteristics of object being imaged); determine a current location on the object surface, and an orientation angle with respect to a reference position on the object surface, of the robot based on the comparison of the plurality of object characteristics to the object surface data ([0054], [0063]-[0064], [0070], [0087]-[0088], [0094], and [0104] of Diankov – based on discovered edges and corners of the object; locations and orientation tracked according to captured reference/registration information); identify the plurality of object characteristic based on the current location ([0036], [0054], [0068]-[0069], and [0072] of Diankov); measure distortion in the image data ([0114]-[0116] of Diankov); adjust the orientation angle of the robot based upon the measured distortion (figs 12-14, and [0119]-[0123] of Diankov – orientation and horizontal shift of robot to compensate for bitten condition and other distortions captured by robot imaging); and determine a position of an end effector attached to the robot based on the current location and the orientation angle ([0121]-[0124], and [0127]-[0129] of Diankov).
	Diankov does not disclose the object is a heat exchanger.
	Le discloses robot imaging and inspection of a heat exchanger ([0053]-[0057] of Le).
	Diankov and Le are analogous art because they are from the same field of endeavor, namely robotic image sensing and inspection of target objects.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to use robotic imaging and inspection specifically on a heat exchanger, as taught by Le.  The suggestion for doing so would have been that robotic imaging can be applied generally to a variety of different applications, and heat exchanger characteristics are simply one more possible application.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Diankov according to the relied-upon teachings of Le to obtain the invention as specified in claim 11.
	Regarding claim 12:  Diankov in view of Le discloses the apparatus of claim 11 (as rejected above), wherein the processing circuitry is further configured to: receive a starting location data for the robot ([0032], and [0048]-[0049] of Diankov).
	Regarding claim 13:  Diankov in view of Le discloses the apparatus of claim 11 (as rejected above), wherein the processing circuitry is further configured to: apply an undistort filter to the image data ([0071] and [0104] of Diankov).
	Regarding claim 16:  Diankov in view of Le discloses the apparatus of claim 11 (as rejected above), wherein determining the end effector position is further based on a predetermined end effector offset from the camera ([0075], and [0078]-[0079] of Diankov).
	Regarding claim 18:  Diankov discloses a method for inspecting an object (fig 2, [0051], and [0059]-[0061] of Diankov) comprising: receiving image data from a camera ([0049], and [0059]-[0060] of Diankov) associated with a robot (fig 2(100) and [0057] of Diankov) so that a field of view of the camera encompasses a surface of the heat object (fig 2(222), fig 3, and [0059]-[0060] of Diankov – capture image data of pickup area and task area); determining a plurality of object characteristics in the image data ([0036], and [0054] of Diankov); comparing the plurality of object characteristics to data describing the object surface ([0087] of Diankov – comparison data for physical characteristics of object being imaged); determining a current location on the object surface, and an orientation angle with respect to a reference position on the object surface, of the robot based on the comparison of the plurality of object characteristics to the object data ([0054], [0063]-[0064], [0070], [0087]-[0088], [0094], and [0104] of Diankov – based on discovered edges and corners of the object; locations and orientation tracked according to captured reference/registration information); identifying the plurality of object characteristic based on the current location ([0036], [0054], [0068]-[0069], and [0072] of Diankov); measuring distortion in the image data ([0114]-[0116] of Diankov); adjusting the orientation angle of the robot based upon the measured distortion (figs 12-14, and [0119]-[0123] of Diankov – orientation and horizontal shift of robot to compensate for bitten condition and other distortions captured by robot imaging); and determining an end effector position based on the current location and the orientation angle ([0121]-[0124], and [0127]-[0129] of Diankov).
	Diankov does not disclose the object is a heat exchanger.
	Le discloses robot imaging and inspection of a heat exchanger ([0053]-[0057] of Le).
	Diankov and Le are analogous art because they are from the same field of endeavor, namely robotic image sensing and inspection of target objects.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to use robotic imaging and inspection specifically on a heat exchanger, as taught by Le.  The suggestion for doing so would have been that robotic imaging can be applied generally to a variety of different applications, and heat exchanger characteristics are simply one more possible application.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Diankov according to the relied-upon teachings of Le to obtain the invention as specified in claim 18.

7.	Claims 4, 5, 14 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Diankov (US-2020/0134828) in view of Le (US-2005/0154564), and in further view of Kamada (US-2019/0149695).
	Regarding claim 4:  Diankov in view of Le discloses the system of claim 1 (as rejected above).  Diankov in view of Le does not disclose wherein the processing circuitry is further configured to: apply light compensation to the image data.
	Kamada discloses applying light compensation to the image data (figs 32A-34D and [0424] of Kamada).
	Diankov and Kamada are analogous art because they are from similar problem solving areas, namely how to best correct various imaging artifacts and characteristics so as to obtain the most reliable result.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to apply light compensation to the image data, as taught by Kamada.  The motivation for doing so would have been to provide an image with better-defined objects.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Diankov further according to the relied-upon teachings of Kamada to obtain the invention as specified in claim 4.
	Regarding claim 5:  Diankov in view of Le, and in further view of Kamada, discloses the system of claim 4 (as rejected above), wherein the light compensation comprises a high gamma compensation and a low gamma compensation (figs 32A-34D and [0424] of Kamada).  Diankov and Kamada are combined for the reasons set forth above with respect to claim 4.
	Regarding claim 14:  Diankov in view of Le discloses the apparatus of claim 11 (as rejected above).  Diankov in view of Le does not disclose wherein the processing circuitry is further configured to: apply light compensation to the image data.
	Kamada discloses applying light compensation to the image data (figs 32A-34D and [0424] of Kamada).
	Diankov and Kamada are analogous art because they are from similar problem solving areas, namely how to best correct various imaging artifacts and characteristics so as to obtain the most reliable result.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to apply light compensation to the image data, as taught by Kamada.  The motivation for doing so would have been to provide an image with better-defined objects.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Diankov further according to the relied-upon teachings of Kamada to obtain the invention as specified in claim 14.
	Regarding claim 15:  Diankov in view of Le, and in further view of Kamada, discloses the apparatus of claim 14 (as rejected above), wherein the light compensation comprises a high gamma compensation and a low gamma compensation (figs 32A-34D and [0424] of Kamada).  Diankov and Kamada are combined for the reasons set forth above with respect to claim 14.

8.	Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Diankov (US-2020/0134828) in view of Le (US-2005/0154564), and in further view of Baumberg (US-2015/0287203).
	Regarding claim 8:  Diankov in view of Le discloses the system of claim 7 (as rejected above).  Diankov in view of Le does not disclose wherein the adjusting the orientation angle comprises averaging the plurality of angles between two or more heat exchanger characteristics.
	Baumberg discloses wherein the adjusting the orientation angle comprises averaging the plurality of angles between two or more heat exchanger characteristics (figs 3-4, [0024]-[0025], and [0052]-[0054] of Baumberg – positions and orientations from a plurality of captured images are averaged to produce the best estimate).
	Diankov and Baumberg are analogous art because they are from similar problem solving areas, namely how to best correct various imaging artifacts and characteristics so as to obtain the most reliable result.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to adjust the orientation angle by averaging the plurality of angles between two or more heat exchanger characteristics, as taught by Baumberg.  The motivation for doing so would have been to provide the best estimate of the 3D image objects from the available image data.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Diankov further according to the relied-upon teachings of Baumberg to obtain the invention as specified in claim 8.
	Regarding claim 17:  Diankov in view of Le discloses the apparatus of claim 11 (as rejected above).  Diankov in view of Le does not disclose wherein measuring distortion comprises determining a first angle defined by intersecting lines defined by a plurality of features in the image data and comparing the first angle to a second angle defined by intersecting lines defined by the same plurality of features on the heat exchanger surface.
	Baumberg discloses wherein measuring distortion comprises determining a first angle defined by intersecting lines defined by a plurality of features in the image data (figs 3-4 and [0049]-[0052] of Baumberg – intersecting lines between each planar target and the central object) and comparing the first angle to a second angle defined by intersecting lines defined by the same plurality of features on the object surface ([0024]-[0025], and [0052]-[0054] of Baumberg – compared for each rotation, with removal of outliers and averaging of non-outlier results).
	Diankov and Baumberg are analogous art because they are from similar problem solving areas, namely how to best correct various imaging artifacts and characteristics so as to obtain the most reliable result.  Before the effective filing date of the invention, it would have been obvious to one of ordinary skill in the art to measure distortion by determining a first angle defined by intersecting lines defined by a plurality of features in the image data and comparing the first angle to a second angle defined by intersecting lines defined by the same plurality of features on the object surface, as taught by Baumberg.  By combination with Diankov in view of Le, the object is specifically a heat exchanger.  The motivation for doing so would have been to provide the best estimate of the 3D image objects from the available image data.  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Diankov further according to the relied-upon teachings of Baumberg to obtain the invention as specified in claim 17.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James A Thompson whose telephone number is (571)272-7441. The examiner can normally be reached M-F 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 571-272-7794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAMES A THOMPSON/Primary Examiner, Art Unit 2616